271 S.W.3d 635 (2008)
Dwuan SESSION, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, et al., Respondents.
No. ED 91165.
Missouri Court of Appeals, Eastern District, Division One.
December 16, 2008.
*636 Dwuan Session # 513334, Bowling Green, MO, pro se.
Jeremiah W. (Jay) Nixon, Attorney General, Andrew W. Hassell, Assistant Attorney General, Jefferson City, for Respondents.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Dwuan Session appeals the judgment granting the Missouri Department of Corrections' motion for judgment on the pleadings on Session's petition for declaratory judgment requesting credit for jail-time served. We find that the trial court did not err in entering judgment in favor of the Department.
An extended opinion would have no precedential value. We affirm the judgment of the trial court under Rule 84.16(b).